DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the amendment filed May 12, 2022 in which claim 1 was amended.  The amendment to the claim has overcome the rejection under 35 USC 112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habeeb (US 8,586,520) (appears on the current PTO-892).
 	Habeeb teaches a lubricating oil composition comprising an admixture of any combination of Group I, Group II, Group III, Group IV and Group V base stocks and up to 60 wt% of one or more polyalkylene glycol (PAG) monoethers (see abstract; col. 24, lines 31-48).  The PAG monoethers are of the formula R1[OR2]n-OH wherein R1 is C1-C12 linear or branched; R2 is C1-C6 linear or branched and n is such that the molecular weight is up to about 5000 (see col. 2, lines 55-64).  Habeeb meets the limitations of the ether of the present composition when R1 is C-C12 and R2 is 3 or 4. The composition may contain up to 20 wt% of additives such as amine based antioxidants (0.01-5 wt %), phosphates and sulfur-phosphorus compounds (0.01-10 wt %) (see col. 3, lines 9-16; col. 20, lines 26-30, 58-67; col. 21, lines 36-41; col. 13, lines 49 through col. 14, lines 1-4, 31-33, and 45-63).  Since the composition may contain up to 0.01-5 wt% amine antioxidant additives, one skilled in the art would recognize that the N content could range from 50-3000 ppm and since the composition may contain from 0.01-10 wt% of the phosphate and/or sulfur-phosphorus compounds one would also recognize that the P content could be less than 100 ppm.  The metal content of the oil composition may be less than 100 ppm (see col. 14, lines 33-38).
 	The lubricating oil composition may include a co-base stock such as polyol esters of monocarboxylic acids (see col. 22, lines 17-28, 40-56 and claims 6-7).  Habeeb teaches that the lubricating oil composition may be used as industrial lubricants which would suggest its use in compressors, turbomachinery, hydraulic equipment or machine tools (see col. 23, lines 40-52).  Habeeb meets the limitations of the claims other than the differences set forth below. 	
 	Habeeb does not exemplify a lubricating oil composition wherein all of the base oils are present.  However, no unobviousness is seen in this difference because he teaches that the oils may be a combination of oils from Group I- Group V, he exemplifies a composition comprising a mineral oil and the ether compound and he teaches that an ester oil such as a polyol ester may be combined with the first base oil (mineral oil).
 	With respect to the ratio of the ether compound to the polyol ester, Habeeb teaches that up to 60 wt% of the ether compound may be used and that up to 99 wt% of the base stock may be used.  A prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the components through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The same would hold true for the mineral oil/ether compound + polyol ester ratio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16632695/20220716